ATTORNEY GRIEVANCE COMMISSION                                                           *   IN THE
   OF MARYLAND                                                                             *   COURT OF APPEALS
                                                                                           *   OF MARYLAND
                                                                                           *
                                                                                           *   Misc. Docket AG No. 0011
   v.                                                                                      *
                                                                                           *   September Term, 2019
   CHARLES EARL WALTON                                                                     *


                                                                                   ORDER

                       UPON CONSIDERATION of the Joint Petition of the Attorney Grievance

Commission of Maryland and Respondent, Charles Earl Walton, to reprimand the

Respondent for violations of Rules 1.3, 1.4, and 8.4(d) of the Maryland Attorneys’ Rules

of Professional Conduct, it is this 21st day of October 2019


                       ORDERED, by the Court of Appeals of Maryland, that the Respondent, Charles

Earl Walton, be reprimanded for violating Rules 1.3, 1.4, and 8.4(d) of the Maryland Rules

of Professional Conduct.



                                                                                       /s/ Robert N. McDonald
                                                                                       Senior Judge




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                        2019-10-21 15:34-04:00




Suzanne C. Johnson, Clerk